Citation Nr: 1232196	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  96-30 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder, to include generalized anxiety disorder and depressive disorder.



WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to September 1970. 

The issue on appeal first came to the Board of Veterans' Appeals (Board) from a July 1995 rating decision issued by the RO.  

In May 1997, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  

In February 1999, the Veteran presented testimony at a hearing at the RO before the undersigned Veterans Law Judge.  The transcripts of both hearings are associated with the claims folder.

In March 2010 and August 2011, the Board remanded the case to the RO for additional development.  After completion of this development by the RO, the case has been returned to the Board for the purpose of appellate disposition.  

In a March 2010 decision, the Board separately adjudicated and denied the issue of service connection for posttraumatic stress disorder (PTSD) with polysubstance dependence.  Previously, in August 1999 and February 2000, the Board had remanded the PTSD issue to the RO for additional development.  

The Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

However, in a new and material evidence situation, such as the case here for PTSD, the Federal Circuit Court has stated that claims that are based on distinctly and properly diagnosed diseases or injuries (such as PTSD and depressive neurosis) must be considered separate and distinct claims.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  See also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  

In the present case, the Board has separately adjudicated service connection for an anxiety / depressive disorder and service connection for PTSD.  The Board has the discretion to do so.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (where the Court recognized that bifurcation of a claim is generally within the Secretary's discretion). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested an innocently acquired psychiatric disorder during service or for many years thereafter. 

 2.  Neither the currently demonstrated generalized anxiety disorder, nor any depressive disorder is shown to have had its clinical onset during the Veteran's period of active duty, to include during his service in the Republic of Vietnam.  

3.  The Veteran's lay assertions regarding continuity of symptomatology referable to an anxiety or depression disorder since service are neither competent nor credible in light of other evidence of record.  


CONCLUSION OF LAW

The Veteran does not have an innocently acquired psychiatric disability due to disease or injury that was incurred in or aggravated by service; nor may a psychosis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (201). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in April 2010 and August 2011.      

Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his service connection claim; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In addition, the April 2010 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

With regard to timing, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In this case, it was not.  The unfavorable RO decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current section 5103(a) VCAA requirements in November 2000.  The Court acknowledged in Pelegrini II  that where, as here, the VCAA § 5103(a) notice was not mandated at the time of the initial RO decision, the RO did not err in not providing such notice.  Rather, the Veteran has the right to a content-complying notice and proper subsequent VA process.  Pelegrini II, 18 Vet. App. at 120.  

That is, if not timely or inadequate, such timing errors can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim.  

That is, a Statement of the Case (SOC) or Supplemental SOC (SSOC) can readjudicate the claim so that the intended purpose of the notice is not frustrated and the appellant is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

As a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC.  Prickett, 20 Vet. App. at 376. 

The timing defect was cured.  After providing additional VCAA notice in April 2010 and August 2011, the RO readjudicated the claim in a latter June 2012 SSOC.  Any timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376;

Accordingly, prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), U.S. Army Criminal Investigation Command (CID) records, Social Security Administration (SSA) disability records, VA treatment records, and private medical evidence as identified and authorized by the Veteran.  

The Veteran was also provided a November 2011 VA psychological examination with a medical opinion addressing the etiology of his current psychiatric disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  This examination and opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by clinical evidence of record.

For his part, the Veteran has submitted personal statements, private medical evidence, lay statements from others, hearing testimony, photos, and earlier representative argument.  

With regard to the May 1997 DRO hearing and February 1999 Travel Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  

These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  

At both hearings, the Veterans Law Judge, DRO hearing officer, and the representative for the Veteran outlined the issue on appeal and engaged in a colloquy as to substantiation of the claim.  Overall, the hearing was legally sufficient.

Finally, the RO substantially complied with the Board's March 2010 and August 2011 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

Specifically, pursuant to the remand, medical authorization forms (VA Forms 21-4142) for private medical records were sent to the Veteran, VA treatment records were secured, and the Veteran was provided several VA examinations and addendums to determine the etiology of his current psychiatric disorders.  

The RO has substantially complied with the Board's instructions.  In summary, the duty to assist has been met for the acquired psychiatric disorder issue on appeal.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011). 


Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

The Veteran can also establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Savage, 10 Vet. App. at 496; see also Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  

The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) (holding that the Board is competent to consider "evidence of a prolonged period without medical complaint, along with other factors" in determining that a condition was not aggravated by service). 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available. Combee, 34 F.3d at 1043.  

As to presumptive service connection, some diseases are chronic, per se, such as psychoses, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

As to presumptive service connection, if an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition. Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary. 38 U.S.C.A. § 1154(b). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002).  The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  

Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  

For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.  

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


Analysis - Service Connection for an Acquired Psychiatric Disorder

The Veteran dates the onset of his psychiatric problems to the time of his service in the Republic of Vietnam.  He maintains that his current depression and anxiety are related to deep feelings of guilt surrounding the murder of a Sergeant Rios during a "fragging' incident.  

This incident was followed by a subsequent CID investigation.  He reports having psychiatric evaluations while imprisoned during service.  He asserts having continuous psychiatric problems since service.  See May 1996, July 2000, and February 2009 Veteran's statements; May 1997 and February 1999 hearing testimony; June 1996 VA Form 9.

As already noted, in a March 2010 final Board decision, the Board already denied the issue of service connection for PTSD with polysubstance dependence (alcohol and drugs).  This issue is no longer before the Board.  However, in the present decision, the Board will consider whether service connection is warranted for any other innocently acquired psychiatric disorder, to include a depressive disorder and generalized anxiety disorder.  

As mentioned, the first and perhaps most fundamental requirement for any service-connection claim is proof the Veteran currently has the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  

Concerning this, a November 2011 VA psychological examiner diagnosed the Veteran with generalized anxiety disorder and depressive disorder.  An earlier February 2008 VA psychological examiner also diagnosed generalized anxiety disorder.  

The VA treatment records dated in the 2000's assessed similar psychiatric conditions including depressive mood disorder, anxiety disorder, adjustment disorder, and dysthymia.  

Consequently, the determinative issue is whether any of these psychiatric conditions are attributable to the Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Veteran's STRs are negative for any complaint, treatment or diagnosis of a psychiatric disorder during service.  38 C.F.R. § 3.303(b).  The Veteran states that he underwent psychiatric evaluations and observation on at least two occasions while incarcerated during service at Long Binh in Vietnam.  He did not identify any particular hospital or medical facility, but asserts being evaluated in jail.  See May 1997 hearing testimony; February 1999 hearing testimony at pages 11-12; June 1996 VA Form 9; July 2000 Veteran's statement; November 2011 VA psychiatric evaluation.  

However, all STRs, all SPRs, and all CID records are negative for any mention of a psychiatric evaluation being conducted.  There is no probative evidence any STRs are missing.  Moreover, the Veteran has never stated that a specific psychiatric diagnosis was rendered during his alleged "evaluations."  

Furthermore, a post-service June 1982 VA initial social assessment noted that this was the "first" time the Veteran was treated for any mental health problems.  Moreover, at his September 1970 separation examination, the Veteran did not report having any psychiatric problems, and no psychiatric disorder was found in connection with the clinical examination.  

At separation, the Veteran himself stated "[he][was] in fair health."  Thus, the STRs, as a whole, provide significant evidence the weighs against the claim of service connection for an innocently acquired psychiatric disorder.  

The SPRs and CID records document on the night of October 20, 1968, a Sgt. Rios was killed during a "fragging" incident when a Claymore mine was detonated inside his "hooch" as he slept.  The Veteran was investigated by CID, but never convicted of any crime.  But an agent's investigation report also revealed that the Veteran stated that he knew about the killing, but refused to admit that he had overheard the planning of the event.  

The investigator noted that the Veteran refused to cooperate with the CID investigation.  Ultimately, the attack and murder of Sgt. Rios during service were determined to have been perpetrated by a person or persons unknown.  Regardless, the Veteran stated that, over the years, he felt guilty that he did not do more to prevent the murder of Sgt. Rios.  

The SPRs reflect that the Veteran was charged with, amongst other things, being absent from his post, being intoxicated while on duty, using disrespectful language, and failing to report for duty.  He received several Article 15's and Courts Martial.  The Veteran testified that these false charges were filed to cover up the fragging incident.  Despite this behavior, no psychiatric disorder or treatment was shown in either SPRs or STRs. 

The SPRs and the Veteran's DD Form 214 confirm that the Veteran's  military occupational specialty (MOS) was that of an aircraft repairman, a helicopter repairman, and an aircraft mechanic helper.  

The SPRs confirm that the Veteran served with the 604th Transportation Company, the 605th Transportation Company, the 20th Transportation Company, the 520 Transportation Battalion, the 79th Transportation Company, and the 608th Transportation Company in Pleiku, Lac Hu, Cu Chi, Qui Nhon, Phu Ny, Long Ben, and Phy Loi Base Camp in  the Republic of Vietnam from April 12, 1968 to March 31, 1969, and from October 25, 1969 to September 21, 1970.  

With regard to combat, although SPRs indicate that the Veteran did serve in a combat zone while in the Republic of Vietnam, the SPRs do not reflect receipt of medals, badges, wounds, or decorations that specifically denote combat with the enemy.  

The Veteran received the National Defense Service Medal, the Vietnam Service Medal, and the Republic of Vietnam Campaign Medal.  His MOS as an aircraft repairman, a helicopter repairman, and an aircraft mechanic helper, is not indicative of combat.  Thus, the combat presumption is not for application.  It follows that the Veteran's lay statements and testimony alone cannot be used to establish a psychiatric disorder during service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Post-service, the evidence as a whole does not establish continuity of symptomatology of an acquired psychiatric disorder since separation from service in 1970.  38 C.F.R. § 3.303(b).  

In making this determination, the Board acknowledges the Veteran's assertions regarding continuous psychiatric problems since service.  The Veteran is indeed competent to describe his psychiatric symptoms and manifestations from the time of his military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.§ 3.159(a)(2).  

But once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  See also Layno, supra.  

The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

In this regard, once again, at separation from service in 1970, no psychiatric problems were noted or observed.  At separation, the Veteran himself stated "[he][was] in fair health."  

Furthermore, the VA treatment records dated in 1982 approximately 12 years after discharge clearly document a 15 year history of substance abuse, but no mention of an accompanying history of depression or anxiety.  With regard to the Veteran's polysubstance disorder, for claims filed after October 31, 1990, service-connected disability compensation is precluded for disability or death that is the result of the Veteran's willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131. See also 38 C.F.R. §§ 3.1(m), (n), 3.301; VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

In 1982, the Veteran was hospitalized primarily for a substance abuse disorder, but was also treated for related depression and anxiety symptoms for the first time.  Other records make mention of the fact that the Veteran was incarcerated several times between 1970 and 1982.  He clearly had a drug abuse disorder since the time of service, but there was no probative evidence or even mention of a chronic depressive or anxiety disorder since service in these records.  

In fact, none of his psychiatric symptomatology was attributed to service, but rather it was noted that, in 1982,  the Veteran had recently lost his job and was separated from his wife.  The Veteran joined a drug rehabilitation program.  Lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  The Board may, however, in the present case consider a lack of contemporaneous medical evidence of a psychiatric disorder such as depression or anxiety as one factor in determining the credibility of lay evidence.  Id. at 1337.  

There are other factors that weigh against the Veteran's credibility as to his lay assertions of continuity of symptoms.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony." Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board emphasizes that personal interest may affect the credibility of the evidence. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992). 	

The Veteran waited over 12 years until 1982 to file a VA compensation claim for service connection for a psychiatric disorder (claimed as PTSD at that time), notwithstanding his lay assertion that he was experiencing psychiatric symptoms a short time after discharge.  To the extent that his personal interest to receive monetary benefits becomes a factor in such an instance, the Veteran's lay assertions are less credible in light of these matters of record. 

Therefore, overall, probative in-service and post-service medical and lay evidence of record does not demonstrate continuity of any in-service symptomatology.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  

To the extent that the Veteran exhibited a drug abuse disorder after service, no probative evidence exists to show that he had a separate depressive or anxiety disorder since service.  Likewise, since there is no objective indication of a psychosis within one year after service, the Veteran is not entitled to application of the presumptive provisions either.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

With regard to a nexus, there is probative medical evidence against a finding of a connection between the Veteran's current psychiatric disability and his period of active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

Specifically, a VA psychological examiner in December 2010 opined that the Veteran's generalized anxiety disorder was "less likely as not" (less than 50/50 probability) caused by or the result of military service.  While the same examiner had issued a positive nexus opinion in connection with an earlier February 2008 VA examination, but the examiner explained that he had merely made a clerical error in rendering a positive nexus opinion at that time.  

Regardless, in the December 2010 addendum, the VA examiner did not provide an adequate basis or rationale for his opinion.  Rather, the VA examiner's primary focus was on whether a PTSD diagnosis existed, which is not currently on appeal in the present Board decision.  In summary, this VA opinion was not particularly probative for the specific acquired psychiatric disorder at issue on appeal.

However, a VA psychological examiner in November 2011 diagnosed the Veteran with generalized anxiety disorder and a depressive disorder.  After a review of the claims folder and a clinical examination and interview of the Veteran, this particular VA examiner assessed that the Veteran's current psychiatric diagnoses could not be confidently accounted for or attributed to the fragging incident during military service.  The Veteran's condition was less likely than not related to service.  

The November 2011 VA examiner noted the Veteran's report of a "guilt complex" since the fragging death during service.  However, the examiner found that the Veteran's current excessive worrying and nervousness was generalized to "other life areas."  The examiner also remarked that the full veracity of the Veteran's reported history surrounding the fragging incident was in question.  

The Veteran's account of his involvement was noted to have been inconsistent and to have changed over time.  (The earlier February 2008 VA examiner also made similar negative credibility assessments about the Veteran, after a thorough discussion of the evidence of record). 

The November 2011 VA examiner expressed his opinion that the Veteran had little insight into how other events in his life, namely drug dependence, legal problems, marriage difficulties, trouble sustaining employment, and rehabilitations had impacted the course of his life.  The etiology of his current psychiatric diagnoses was "most likely" related to failures in multiple areas of his life over the years rather than one in-service incident.  It was "doubtful" that the in-service fragging incident would be the primary basis for the Veteran's current psychiatric problems.  

The Veteran's account of deep psychological distress from the fragging incident did not seem justified based on the Veteran's account.  Importantly, the VA examiner did not believe the Veteran's assertion that his drug use was a reflection of self-medication for his psychological distress since discharge from service.  

Overall, this opinion was thorough, supported by well-discussed reasoning, based on a review of the claims folder, and supported by the evidence of record.  The Board finds this opinion is entitled to great probative weight against the claim.  There is no contrary, competent medical opinion of record.

With regard to lay evidence, the Veteran is competent to report psychiatric symptoms and treatment.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469. The Veteran in certain instances can be competent to testify to the fact that symptoms he experienced in service are the same that he currently manifests. Davidson, 581 F.3d at 1316.  However, this is not one of those instances.  

Without evidence showing that he has medical training or expertise, the Veteran is not competent to render an opinion as to the medical etiology of a generalized anxiety disorder or depressive disorder.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  The present case also does not meet any of the three exceptions enumerated under Jandreau.  His lay assertions of continuity of symptoms are also not credible.  
      
Accordingly, on this record, the Board finds that the preponderance of the evidence is against the claim of service connection for an innocently acquired psychiatric disorder to include generalized anxiety disorder and depressive disorder, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an innocently acquired psychiatric disorder, to include a generalized anxiety disorder and a depressive disorder, is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


